

Exhibit 10.17




VERTEX PHARMACEUTICALS INCORPORATED
2013 STOCK AND OPTION PLAN


Form of Restricted Stock Unit Award


This Agreement sets forth the terms and conditions of a Restricted Stock Unit
Award granted pursuant to the provisions of the 2013 Stock and Option Plan (as
it may be amended or restated, the “Plan”) of Vertex Pharmaceuticals
Incorporated (the “Company”) to the Participant whose name appears below, of a
contingent entitlement of the Participant to receive the number of Shares of
Common Stock of the Company set forth below, pursuant to the provisions of the
Plan and on the following express terms and conditions. Capitalized terms not
otherwise defined herein shall have the same meanings as set forth in the Plan,
and any Restricted Stock Units evidenced hereby are granted subject to the terms
of the Plan.


1.    Name of Participant to whom the Restricted Stock Unit Award is granted:


Participant Name: #ParticipantName#
Employee ID: #EmployeeID#


2.    Number of Shares of Common Stock in the Restricted Stock Unit Award (the
“Shares”):


#QuantityGranted# Shares


3.    Date of grant of the Restricted Stock Unit Award:


#GrantDate# (“MM/DD/YYYY”)


4.    Vesting.


4.1    Vesting Schedule. Except as otherwise provided in this Section 4, the
Restricted Stock Unit Award shall vest according to the Appendix: Vesting
Schedule.


On each vesting date, the Participant shall be entitled to receive the
applicable number of shares of Common Stock that shall thereafter be delivered
by the Company to the Participant in accordance with this Agreement and the Plan
within two business days of the applicable vesting date. Except as provided in
Section 4.2 or 4.3 of this Agreement, upon any Termination of Service of the
Participant for any reason, vesting of the Shares shall immediately cease, and
the unvested portion of the Restricted Stock Unit Award shall immediately be
forfeited.


4.2     Termination for Cause.


(a)    If the Participant’s employment with the Company is terminated due to
Cause, any portion of the Restricted Stock Unit Award that has not vested prior
to the date written notice of such termination is provided to the Participant
shall be immediately forfeited. If the Participant is notified that the Company
is investigating or evaluating whether the Company will terminate Participant’s
employment or other service to the Company for Cause, the Company may, at its
election, suspend the vesting of this Restricted Stock Unit Award by written
notice to the Participant. If after such notification it is determined or
otherwise agreed that Participant’s service to the Company will not be
terminated for Cause, vesting of the Shares shall resume pursuant to the
original schedule and any Shares that would have vested during such suspension
immediately shall vest.


Revision Date: January 2020        Page 1





--------------------------------------------------------------------------------



Exhibit 10.17




(b)    “Cause” shall mean (i) the Participant’s dishonesty or fraud, or (ii) the
willful misconduct by the Participant or willful failure by the Participant to
perform his or her responsibilities to the Company (including, without
limitation, any material breach by the Participant of any provision of any
Company policy or any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Participant and the
Company), in each case as determined in good faith by the Company, which
determination shall be conclusive.


4.3    Career Employment Provision. If a Participant experiences a Termination
of Service other than for Cause, and the Participant is a Qualified Participant
(as defined below), then (a) an additional number of Shares equal to (i) the sum
of 50% plus 10% for each full year of service as an Employee and/or a
Non-Employee Director to the Company or an Affiliate in excess of five (5) full
years of service multiplied by (ii) the number of unvested Shares subject to
this Restricted Stock Unit Award immediately prior to the Participant’s
Termination of Service, shall vest on the date of the Termination of Service and
(b) any remaining unvested Shares shall be forfeited. A “Qualified Participant”
shall mean a Participant (i) who is at least fifty-five (55) years old, (ii) who
has completed at least five (5) full years of service as an Employee and/or a
Non-Employee Director to the Company or an Affiliate, (iii) whose age plus full
years of service as an Employee and/or a Non-Employee Director to the Company or
an Affiliate is 65 or greater and (iv) who has completed a mandatory
transitional period of employment with the Company following notice of the
Termination of Service, the duration of which will be no fewer than twelve (12)
months, except as may be determined by the Company in its sole discretion or as
may be required by applicable law.


5.    Agreement with respect to Tax Payments, Withholding and Sale of a Portion
of Shares. The Participant acknowledges and agrees that any income or other
taxes, fees or social security or comparable contributions due from the
Participant with respect to the vesting of the Restricted Stock Unit Award or
the issuance of Shares pursuant to this Agreement shall be the Participant’s
responsibility. In connection with the foregoing, the Participant agrees that
the Company shall be entitled to hold back Shares based on the Fair Market Value
of the Shares on the Vesting Date in satisfaction of tax withholding
requirements. The Participant agrees to pay to the Company as soon as
practicable, including through payroll, the amount of any tax withholding, that
is for whatever reason, not satisfied through such hold back. The Participant
further acknowledges that the Restricted Stock Unit Award made hereunder is
subject to Participant’s acceptance of the terms of this Section 5, and other
terms and provisions of this Agreement.


6.    Restrictions on Transfer. Except as provided in Section 10 of the Plan,
this Restricted Stock Unit Award may not be sold, transferred, assigned,
hypothecated, pledged, encumbered or otherwise disposed of, whether voluntarily
or by operation of law, at any time before the Participant receives Shares. Any
such purported transfer shall be null and void, and shall not be recognized by
the Company or recorded on its books.


7.    No Rights as a Shareholder. The Participant shall have no rights as a
shareholder, including voting and dividend rights, with respect to the
Restricted Stock Unit Award subject to this Agreement.


8.    No Obligation to Maintain Relationship. The Participant acknowledges that:
(i) the Company is not obligated by the Plan or this Restricted Stock Unit Award
to continue the Participant as an Employee, Non-Employee Director, consultant or
advisor of the Company or an Affiliate; (ii) the Plan is discretionary in nature
and may be modified, suspended or terminated by the Company at any time; (iii)
the grant of this Restricted Stock Unit Award is a one-time benefit that does
not create any contractual or other right to receive future grants of equity, or
benefits in lieu thereof; (iv) all determinations with respect to any such
future grants, including, but not limited to, the times when restricted stock
unit awards shall be granted, the number of shares subject to each restricted
stock unit award, and the time or times


Revision Date: January 2020        Page 2





--------------------------------------------------------------------------------



Exhibit 10.17


when each restricted stock unit award shall vest, will be at the sole discretion
of the Company; (v) the Participant’s participation in the Plan is voluntary;
(vi) the value of this Restricted Stock Unit Award is an extraordinary item of
compensation which is outside the scope of the Participant’s employment or
consulting contract, if any; and (vii) this Restricted Stock Unit Award is not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.


9.    Code Section 409A. Pursuant to Section 25 of the Plan, if and to the
extent (i) any portion of any payment, compensation or other benefit provided to
a Participant pursuant to this Restricted Stock Unit Award in connection with
his or her employment termination constitutes “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and (ii) the
Participant is a specified employee as defined in Section 409A(a)(2)(B)(i) of
the Code, in each case as determined by the Company in accordance with its
procedures, by which determinations the Participant (through accepting this
Restricted Stock Unit Award) agrees that he or she is bound, such portion of the
payment, compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of “separation from service” (as
determined under Section 409A of the Code), except as Section 409A of the Code
may then permit.


10.    Plan. The Participant hereby acknowledges receipt of a copy of the Plan
as presently in effect and the Prospectus with respect thereto. All of the terms
and provisions of the Plan, and any additional terms and conditions provided to
Participants located outside of the United States, are incorporated herein by
reference, and this Restricted Stock Unit Award is subject to those terms and
provisions in all respects.






VERTEX PHARMACEUTICALS INCORPORATED


By: ________________________________________




Revision Date: January 2020        Page 3



